DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “the channel entrance side” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For examination purposes, claim 22 is construed as –the entrance side of the first fluid channels”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, 9, 10, 18-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1) in view of Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279).
Regarding claim 1, Radulescu discloses a heat exchanger system (Fig. 2) comprising a heat exchanger device (21) and a flow conditioner device (grid 27),
the heat exchanger device being configured to recoup thermal energy from a fluid flow (the heat exchanger allows a heat to be transferred from the gas or water flow) and comprising first heat exchanger channels for conveying a first fluid (gas flow outside the tubes, see paragraph 0014-0015 of the translation), second heat exchanger channels (tubes) for conveying a second fluid (water or refrigerant in the tubes) separate from the first fluid, and heat transfer walls separating the first and second fluids in said first and second heat exchanger channels (the walls of the tubes) and adapted to transfer the thermal energy between the first and second fluids (between the gas and water/refrigerant in the tubes);
the flow conditioner device (27) being positioned upstream of an entrance side of the first fluid channels (at inlet side 22), the flow conditioner comprising:
a honeycomb structure (a structure made up with openings 28 in the grid 27, see Fig. 3) for rectifying an incoming gas flow (from gas pipe 11), wherein the honeycomb structure is formed by a plurality of walls (walls of the openings 28), which border a plurality of channels (openings 28) that extend in a flow direction (the arrows in Fig. 2) from respective inlet apertures at a first surface (openings 28 at upstream face at 29), to 
Radulescu fails to disclose a mesh, formed by a plurality of wires, which extend along further directions transverse to the flow direction, and which are mutually spaced to define a plurality of openings;
wherein the mesh is attached directly to the honeycomb structure and abuts the second surface wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions.
Bagwell also discloses a honeycomb structure (layers 21-23, see Fig. 2) for rectifying an incoming gas flow (from outlet 14), wherein the honeycomb structure is formed by a plurality of walls (cell walls 25), which border a plurality of channels (open area 27) that extend in a flow direction (y-y direction in Fig. 2) from respective inlet apertures at a first surface (open area 27 at upstream face 28a), to respective outlet apertures at a second surface (open area 27 at downstream face 29c) of the honeycomb structure.
Bagwell further discloses a mesh (plate 34, in wire mesh form, paragraph 0009), formed by a plurality of wires (the wire mesh has wires), which extend along further directions transverse to the flow direction (the wires extend over the surface defined by directions 35 and 36 in Fig. 2), and which are mutually spaced to define a plurality of openings (holes 30);
wherein the mesh is attached directly to the honeycomb structure and abuts the second surface (the plate 34 is position against the downstream face 29c of layer 23, paragraph 0041 and Fig. 2).
Since the plate 34 in Bagwell is paired with plates 33 and honeycomb layers 21-23 to provide optimum flow uniformity (see Fig. 8 in Bagwell), the modification of Radulescu may replace the grid 27 with Bagwell’s plates 33, 34 and layers 21-23.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a mesh, formed by a plurality of wires, which extend along further directions transverse to the flow direction, and which are mutually spaced to define a plurality of openings; wherein the mesh is attached directly to the honeycomb structure and abuts the second surface in Radulescu as taught by Bagwell in order to provide uniform air velocity over an air discharge face, so that eliminate the “dead zones” on the heat exchanger 21 as indicated in paragraph 0019 in the translation of Radulescu.
Hecht (Fig. 5) discloses wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions (see narrower flow openings 46 near the top end of the cross-section of grid 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein cross-sectional areas of the openings defined along the further directions vary as a function of position along at least one of the further directions in Radulescu as taught by Hecht in order to reduce velocity spike to perform uniform velocity distribution over the cross-section (col. 4, lines 31-37 of Hecht).
Regarding claim 2, Radulescu as modified further discloses wherein the mesh (34 of Bagwell) extends directly across the outlet apertures (open area 27 at downstream face 29c) of the honeycomb structure (21-23), and is configured to generate turbulences with 
Regarding claim 3, Radulescu as modified further discloses wherein the cross-sectional areas of the openings of the mesh are everywhere smaller than cross-sectional areas of the outlet apertures of the honeycomb structure defined along the further directions (see paragraph 0039 of Bagwell, the diameter of the holes has a range from 0.1-0.5 inches, which has an area smaller than the sub-path openings 27 up to 1.5 square inches, see paragraph 0040 of Bagwell).
Regarding claim 4, Radulescu as modified further discloses wherein the cross-sectional areas of the openings vary monotonically as a function of position along a line transverse to the flow direction (the location with narrower flow openings varies over the plane of plate 34 and is provided based on the location of the velocity spike).
Regarding claim 5, Radulescu as modified further discloses wherein cross-sectional dimensions of the openings defined along the further directions are 10 millimeters or less (the diameter of holes 30 is in a range 0.1-0.5 inches, paragraph 0039 of Bagwell, which is 2.54mm 12.7mm and has a range less than 10mm as recited).
Regarding claim 7
Hecht (Fig. 5) further discloses wherein the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures (see square apertures 40 in Fig. 5).
Bagwell further discloses other patterns of the honeycomb layers 21-23 may be used (paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the walls in the honeycomb structure are arranged to form channels with quadrilateral inlet and outlet apertures in Bagwell as taught by Hecht, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 9, Radulescu as modified further discloses wherein a length of the channels (depth of open area 27) along the flow direction is at least four times a transverse dimension (longest transverse dimension 39) of the channels (see paragraph 0040, longest transverse dimension 39 has a range of 0.15 to 0.75 inches and depth of open area 27 has a range of 0.25-3 inches, which includes the at least four times as recited).
Regarding claim 10, Radulescu as modified fails to disclose wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90%.
The cross-sectional void fraction of the mesh is a result effective variable which determines an open area of the plate and a pressure drop of the flow. Bagwell discloses the open area of the plate 34 is in a range of 5-35% (paragraph 0039 of Bagwell). Further, it is recognized that a more open area results a less pressure drop. Therefore one of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a cross-sectional void fraction of the mesh is in a range of 80% to 90% in Bagwell through routine experimentation.
Regarding claims 18 and 19, Radulescu as modified in claim 7 further discloses wherein the outlet apertures are rectangular/square apertures (see the rejection of claim 7 for square shaped honeycomb layers 21-23 of Bagwell).
Regarding claim 22, Radulescu as modified further discloses wherein the flow conditioner device is mounted directly onto the channel entrance side of the heat exchanger device (the modified structure of plates taught by Bagwell is mounted directly onto the inlet side 22 of the heat exchanger 21).
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Opferkuch (US PGPub No. 2010/0218926) and Rilling (US Patent No. 6,112,590).
Regarding claim 14, Radulescu fails to disclose wherein the heat exchanger device is of a plate-type, comprising heat transfer plates forming heat transfer walls, wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction, and wherein the plates are mutually spaced along a second transverse direction to define the first and second heat exchanger channels in between the plates;

Opferkuch discloses wherein the heat exchanger device (radiator 1 with flat tubes 101) is of a plate-type (the flat tubes 101 have flat walls B as plates, see Fig. 2), comprising heat transfer plates (flat walls B) forming heat transfer walls (the wall performs heat exchange with air and coolant), wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction (the walls extend in a direction of “air” and “coolant” see Fig. 4), and wherein the plates are mutually spaced along a second transverse direction (vertical direction of Fig. 4) to define the first and second heat exchanger channels in between the plates (that defines alternate coolant and air channels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the heat exchanger device is of a plate-type, comprising heat transfer plates forming heat transfer walls, wherein each plate extends predominantly in a plane along the flow direction and a first transverse direction, and wherein the plates are mutually spaced along a second transverse direction to define the first and second heat exchanger channels in between the plates in Radulescu as taught by Opferkuch in order to achieve high cooling capacity in a small installation space (paragraph 0003 of Opferkuch).
Rilling (Fig. 2) discloses wires in the mesh of the flow conditioner device (between openings 25) are arranged to form a grid with rectangular openings (the grating 21 has square openings 25 as shown in Fig. 2).
As a result of the modification, the resultant structure has the wires between openings 25 along the top to bottom direction in Fig. 1 of Bagwell.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein wires in the mesh of the flow conditioner device are arranged to form a grid with rectangular openings, and wherein a portion of the wires is oriented along the second transverse direction in Radulescu as taught by Rilling, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 15, Bagwell as modified in claim 14 further discloses wherein the rectangular openings are square openings (see the rejection of claim 14 for square shaped openings in plate 34).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Dalrymple (US PGPub No. 2009/0071561).
Regarding claim 8, Radulescu as modified fails to disclose wherein the openings in the mesh have shapes that are congruent to the outlet apertures in the honeycomb structure, and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure.
Dalrymple discloses wherein the openings in the mesh (plate 12, Fig. 2) have a hexagonal shape.
When Dalrymple is applied in modified Radulescu, the openings of plate 34 are modified into a hexagon shape, which are congruent to the outlet apertures in the honeycomb structure (21-23), and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure (the wires of modified plate 34 and the wall 26 in layers 21-23 are not parallel and has a non-zero angle, with respected to a cross-section view in Fig. 4 of Bagwell).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the openings in the mesh have shapes that are congruent to the outlet apertures in the honeycomb structure, and wherein the wires in the mesh are rotationally displaced over a non-zero angle about a nominal axis along the flow direction relative to the plurality of walls in the honeycomb structure in modified Radulescu as taught by Dalrymple, since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claims 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Molin (US Patent No. 5,253,517).
Regarding claims 11 and 20, Radulescu
The wire diameter of the mesh is also a result effective variable which also determines an open area of the plate and a pressure drop of the flow. Molin discloses the wire thickness of the grid 3 is 0.2mm (col. 4, lines 48-58). It is recognized that the mechanical strength of the mesh decreases but increases open area for smaller wire diameter mesh, while a lager wire diameter mesh decreases open area which increase pressure drop. Therefore one of ordinary skill in the art would perform routine experimentation of the wire diameter, including the claimed ranges, to obtain optimum pressure loss value and strength of the mesh in certain applications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the wires of the mesh have diameters of less than 2 millimeters/ the diameters range from 500 micrometers to 1 millimeter in modified Radulescu as taught by Molin through routine experimentation.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radulescu (FR 3016027 A1), Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279) as applied to claim 1 above, and further in view of Opferkuch (US PGPub No. 2010/0218926).
Regarding claim 21, Radulescu fails to disclose wherein a portion of the wires of the mesh is oriented perpendicular to surfaces of the heat transfer walls in the heat exchanger device, said portion of the wires being adapted to induce fine turbulences in the first fluid flowing through the first fluid channels during operation of the heat exchanger system.
Opferkuch discloses the surfaces of the heat transfer walls (flat walls B, Fig. 2) in the heat exchanger device are parallel to the air flow as indicated in Fig. 4. Therefore, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein a portion of the wires of the mesh is oriented perpendicular to surfaces of the heat transfer walls in the heat exchanger device, said portion of the wires being adapted to induce fine turbulences in the first fluid flowing through the first fluid channels during operation of the heat exchanger system in Radulescu as taught by Opferkuch in order to achieve high cooling capacity in a small installation space (paragraph 0003 of Opferkuch).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-11, 14-15 and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Currently, the claims are rejected by a new reference Radulescu’s  (FR 3016027 A1) heat exchanger 21 and the grid 27 as a flow conditioner device, in view of teachings of Bagwell (US PGPub No. 2012/0015598) and Hecht (US Patent No. 5,918,279).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        

/F.K.L/Examiner, Art Unit 3763